Citation Nr: 0307509	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  97-10 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Determination of a proper initial evaluation for residuals of 
malaria, currently assigned a noncompensable evaluation.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which established service 
connection for malaria, but assigned an initial 
noncompensable evaluation for that disorder, effective from 
August 27, 1996.  The veteran was deemed to have filed a 
timely appeal with respect to that issue, and the case was 
referred to the Board.  

The Board reviewed the evidence contained in the veteran's 
claims file and determined that additional evidence was 
necessary in order to properly adjudicate his appeal.  
Accordingly, in July 2002, pursuant to the authority granted 
by 67 Fed. Reg. 3,099, 3,014 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)), the Board undertook additional 
development of the case.  The requested development has been 
completed, and the veteran was provided notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  The Board will now proceed with 
adjudication of the claim remaining on appeal.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  Since August 1996, the veteran has not been shown to 
manifest any active symptoms of malaria, has not been shown 
to manifest any indication of relapses of malaria, and has 
not been shown to have any liver or spleen damage as a result 
of the malaria he incurred in service.  




CONCLUSION OF LAW

The criteria for assignment of an initial compensable 
evaluation for malaria have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.88b, Diagnostic Code 
6304 (2002); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (1996); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected malaria is of 
greater severity than reflected by the initially assigned 
noncompensable evaluation.  Accordingly, he seeks assignment 
of a compensable evaluation for that disability.  In such 
cases, the VA has a duty to assist the veteran in developing 
evidence to substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002).  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to his claim for an increased initial rating for 
malaria.  The Board finds that the veteran has been provided 
with adequate notice of the evidence needed to substantiate 
his claim for an initial increased rating.  The veteran has 
also been provided with notice of what evidence the VA would 
obtain, and the evidence he was to provide.  In that regard, 
the Board concludes that the discussions as contained in the 
initial rating decision, in the subsequent statement of the 
case, and in multiple correspondence to the veteran dated in 
July 2002, October 2002, December 2002, and January 2003 have 
effectively provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claim.  The Board finds that 
such documents are essentially in compliance with the VA's 
revised notice requirements.  By that correspondence, the 
veteran was advised of the evidence necessary to substantiate 
his claim for entitlement to an increased initial rating for 
malaria, and what evidence was necessary to show that such 
disorder was of greater severity than reflected by the 
initially assigned noncompensable evaluation.  He was 
effectively informed of what evidence the VA would attempt to 
obtain, and what evidence he was responsible for providing.  
In addition, via the above-captioned documents, the veteran 
was advised of the relevant statutes and regulations as were 
applicable to his claim, and of his rights and duties under 
the VCAA.  Further, in light of the evidence recently 
obtained, the Board finds that the VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  See 
Quartuccio, supra.  

With respect to the issue addressed here, the Board concludes 
that all relevant facts have been properly developed.  In 
short, the Board finds that all evidence necessary for an 
equitable disposition of the issue of entitlement to an 
initial compensable evaluation for malaria has been obtained.  
The evidence of record includes the veteran's service medical 
records, post-service civilian and VA clinical treatment 
records, reports of VA rating examinations, and statements 
offered by the veteran in support of his claim.  In addition, 
the Board observes that the veteran declined the opportunity 
to appear before either a Board Member or a Hearing Officer 
at the RO and present personal hearing testimony in support 
of his claim.  

The veteran has been examined by a VA rating examiner 
addressing whether or not he currently suffers from active 
malaria, or whether he suffers from liver or spleen damage as 
a result of such malaria.  The Board finds that in light of 
the information contained within the examination report and 
the post-service clinical treatment records, a sufficiently 
accurate picture of the veteran's service-connected hernia 
exists so as to allow for an equitable determination of that 
issue without requiring that further development be 
undertaken.  Accordingly, in light of the foregoing, the 
Board concludes that scheduling the veteran for further 
rating examinations or to obtain additional clinical 
treatment records would likely result in unnecessary delay, 
and would not add anything of substance to the evidentiary 
record.  

In addition, the Board is unaware of any additional relevant 
evidence which is available in connection with this claim, 
and concludes that all reasonable efforts have been made by 
the VA to obtain the evidence necessary to substantiate the 
veteran's claim for an initial compensable evaluation for 
malaria.  Accordingly, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  

As noted above, service connection for malaria was 
established by a May 1998 rating decision, and an initial 
noncompensable evaluation was assigned, effective from August 
27, 1996.  At that time, the veteran had been noted to have 
malaria in service, but that he was not then shown to exhibit 
any active symptoms.  During the course of the veteran's 
appeal, the criteria by which malaria was evaluated were 
revised, but factors considered under the revised criteria 
were not reflected in the medical evidence.  Accordingly, in 
July 2002, the Board undertook additional development 
including affording the veteran a rating examination to 
determine if he had any liver or spleen damage as a result of 
the malaria.  The examination was completed and the case is 
now ready for adjudication.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2002).  An appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Further, where there is a question as to which of two 
disability ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).  

When the veteran's claim for an increased rating for malaria 
was initially received, the evaluative criteria found at 
38 C.F.R. § 4.88b, Diagnostic Code 6304 (1996) was in effect.  
Under those criteria, a 10 percent evaluation was assigned 
where malaria was recently active with one relapse in the 
past year; or old cases with moderate disability.  A 30 
percent evaluation was contemplated where malaria was 
recently active with two relapses in the past six months; or 
old cases with anemia.  For assignment of a 50 percent 
evaluation, there must have been a showing of clinically 
active malaria so as to require intensive treatment; recently 
active with three or more relapses over the past six months; 
or old cases with marked general impairment of health.  
Assignment of a 100 percent evaluation, the highest rating 
available under Diagnostic Code 6304, was warranted upon a 
showing of clinically active malaria so as to require 
hospital treatment for a contemplated or elapsed period of 14 
days or more; or with a combination of cerebral symptoms, 
enlarged spleen, anemia, or other severe symptoms.  

Note (1) to Diagnostic Code 6304 states that the evaluations 
under that code are to be assigned on the basis of dates and 
frequency of recurrences and relapses, and severity of 
significant residuals, if any, based o the clinical records 
of the service department or other acceptable evidence 
relating to the period of service, or on medical evidence 
relating to the period after discharge, recording sufficient 
clinical findings, when considered I accordance with all 
other data of record, to support the conclusion that there 
exists a compensable or higher degree of disability from 
malaria.  Hereafter, service connection will not be conceded 
based on notation in service records of history alone 
furnished by the veteran, nor will compensable ratings be 
assigned based on the veteran's unsupported claim or 
statement; however, determinations heretofore made will not 
be reversed on the basis of this change in policy.  The 
evidence of others under oath may be accepted to establish 
frequency of relapses or recurrences over a period of one 
year only, from the date of the last medically confirmed 
relapse or recurrence in service or subsequently.  

Note (2) to Diagnostic Code 6304 states that when evaluations 
are based on the frequency of recurrences or relapses only, 
they will be assigned for a period of one year only from the 
date of discharge or date established by medical evidence of 
record.  At the expiration of this period, if medical 
evidence warranting an extension is not of record, the 
veteran will be notified that his compensation will be 
discontinued unless he submits evidence from a physician 
showing recurrent attacks or other disabling effects of 
malaria.  After a malaria rating has run 24 months, an 
extension, if warranted, will carry ending date at expiration 
of 36 months from initial date of compensable rating.  When 
this rating is assigned, veteran will be notified of ending 
date and of requirement that to have rating continued or 
resumed after that date, he must report to a VA hospital, or 
outpatient clinic, or to a VA fee-basis physician during an 
actual relapse of the disease.  Following the expiration of 
the 36 months' period and the veteran's compliance with the 
requirement to report as indicated in this note, a prepared 
slide of the veteran's blood smear will be read in the local 
VA laboratory, and, if the interpretation is positive, the 
prepared slide will be mailed in a suitable container 
addressed to the Director, Compensation and Pension Service, 
with proper identification of the veteran, including C-number 
and time and place of the smear, before further acceptance of 
the diagnosis of malaria for rating purposes.  Id.  

Shortly after the veteran's claim upon which this appeal is 
based was received, on August 27, 1996, the applicable 
criteria for evaluating malaria were changed.  The revised 
criteria became effective from August 30, 1996.  See 61 Fed. 
Reg. 39875 (1996).  When the law or regulations change during 
the pendency of an appeal, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  As the veteran filed the original claim on which 
this appeal is based some three days prior to August 30, 
1996, his claim must be evaluated under both the former and 
the revised criteria.  However, where the amended regulations 
expressly provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. 
§ 5110(g) (West 2002).  Therefore, the Board must evaluate 
the veteran's claim for an increased rating from August 30, 
1996, under both the former and the current regulations in 
the VA Rating Schedule in order to ascertain which version is 
most favorable to his claim.  The revised evaluative criteria 
for malaria are set forth at 38 C.F.R. § 4.88b, Diagnostic 
Code 6304 (2002).  Under the revised Diagnostic Code 6304, 
malaria as an active disease is to be assigned a 100 percent 
evaluation.  A note to that diagnostic code states that the 
diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears.  If the veteran served in 
an endemic area and presents signs and symptoms compatible 
with malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter, residuals 
are to be rated as liver or spleen damage under the 
appropriate system.  Id.  

The available clinical treatment records dating from May 1996 
through August 1997 fail to contain any discussion or mention 
of malaria or related symptoms.  Pursuant to development 
undertaken by the Board in July 2002, all identified VA 
Medical Centers (VAMCs) were queried and were requested to 
provide records pertaining to the veteran dating from the 
time of his discharge from service.  Those VAMCs responded 
that no records pertaining to the veteran were on file.  In 
addition, the veteran was asked to identify all private 
health care providers who had rendered treatment for malaria 
or malaria-related symptoms dating from the time of his 
discharge from service.  He failed to respond to the request 
for information.  

In December 1996, the veteran underwent a VA rating 
examination.  The report of that examination shows that the 
veteran's liver and spleen were not palpable at that time, 
and that there was no tenderness or rigidity in the abdomen.  
There was no evidence of renal impairment, and no evidence of 
tuberculosis or of micro-bacterial diseases.  The examiner 
stated that there was no evidence of relapse of malaria or 
active malaria present, and also concluded that there was no 
long-term evidence of any effects of malaria.  

The report of a subsequent VA rating examination conducted in 
July 1997 shows that the veteran had incurred malaria in 1969 
and had a possible relapse of the disease in 1970.  The 
veteran indicated that in 1979, he experienced chills, fever, 
and sweating for approximately a week, and had been advised 
by treating physicians that he most likely had a viral 
infection of some sort.  The veteran indicated that he had 
not experienced any further such episodes since that time.  
The veteran denied any history of frequent infections, liver 
problems, diabetes, heart disease, and indicated that he 
occasionally experienced mild cold symptoms and would 
occasionally sweat at night.  On examination, the veteran's 
abdomen was negative, although he had some vague tenderness 
on the left side.  The examiner concluded with a diagnosis of 
a history of malaria in 1969 in Vietnam, with a possible 
relapse in 1970 by history.  

Pursuant to the Board's July 2002 development request, the 
veteran underwent an examination in December 2002 to 
determine if he suffered from any liver or spleen damage as a 
result of malaria.  The report of that examination shows that 
the veteran indicated that he was unsure as to why he was 
being examined.  The examiner indicated that she had reviewed 
the veteran's claims file, and noted his history of malaria 
in service.  The veteran denied experiencing any problems 
with vomiting, hematemesis, or melena.  He indicated that he 
was not taking any medication, but that he experienced 
depression and fatigue.  The examiner observed that the 
claims file did not contain any evidence to suggest treatment 
for malaria or associated symptoms.  On examination, the 
heart and lungs were normal, and the abdomen was described as 
soft and nontender, non-distended and with positive bowel 
sounds.  There was no hepatosplenomegaly, and examination of 
the skin did not disclose any indication of jaundice.  
Laboratory tests for hepatitis or other liver disease were 
normal.  The examiner concluded with her assessment that the 
veteran had a history of malaria without evidence of liver or 
splenic disease.  

The Board has evaluated the foregoing, and must conclude that 
the initially assigned noncompensable evaluation for malaria 
is appropriate, and that the preponderance of the evidence is 
against assignment of a higher evaluation under any 
diagnostic code.  As noted, the veteran experienced malaria 
in service in 1969, and may have suffered a relapse in 1970.  
Since that time, however, he has not been shown to have 
manifested any symptoms of the disease.  Diagnostic Code 6304 
provides for assignment of a 100 percent evaluation for 
active malaria.  Otherwise, under those criteria, the malaria 
is to be evaluated as a liver or spleen disorder under the 
appropriate systemic criteria.  

Here, the objective medical evidence fails to disclose that 
the veteran has suffered any liver or spleen disease or 
disorder, and all tests and examinations indicate that there 
is no long-term evidence of malaria.  Such conclusion was 
reached by a VA rating examiner in December 1996, and again 
in December 2002 when the veteran's liver and spleen were 
specifically evaluated to determine if the veteran suffered 
from any residuals of liver or spleen disorders related to 
malaria.  Moreover, there is no objective medical evidence to 
suggest that the veteran has sustained any relapses of 
malaria following his discharge from service to the present.  

The Board recognizes that the veteran has indicated that he 
is precluded from donating blood due to malaria.  While no 
doubt accurate, such circumstances do not provide a basis for 
assignment of an initial compensable evaluation for malaria 
under either the former or under the revised rating criteria.  
As the veteran has not been shown to have experienced any 
relapse of malaria at any time following service, as his 
service-connected malaria is not shown to be active, and as 
the objective medical evidence indicates that he has not 
suffered any liver or spleen damage or disorders as a result 
of malaria, his appeal with respect to this issue must be 
denied.  

The Board notes here that the veteran's original claim for 
service connection for malaria, upon which this appeal is 
based, was received on August 27, 1996, some three days 
before the amended provisions of Diagnostic Code 6304 became 
effective on August 30, 1996.  In that regard, the Board 
notes that the RO subsequently failed to consider the 
provisions of the former criteria in evaluating the veteran's 
claim for an initial rating after service connection had been 
established in May 1998.  Here, however, there is no 
prejudice to the veteran accruing from the VA's failure to 
adjudicate his claim under the former standards prior to the 
present time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
In this case, the veteran would not have been entitled to an 
initial compensable rating under either the former or the 
current evaluative criteria for his now service-connected 
malaria.  Under the former standards, in order for the 
veteran to have been eligible to receive a compensable 
evaluation, he must at least have been shown to have 
manifested active malaria in the recent past with at least 
one relapse within the previous year or otherwise have 
moderate disability as a result of his malaria.  See 
38 C.F.R. § 4.88b, Diagnostic Code 6304 (1996).  As noted, 
none of the objective medical evidence discloses that the 
veteran had active malaria following his discharge from 
service, that he currently has active malaria, or that he has 
suffered from any relapses at any time following service.  
Moreover, he was not shown to have incurred any disability, 
moderate or otherwise, as a result of such malaria.  

With respect to evidentiary development under the prior 
rating criteria, the Board notes that all identified clinical 
treatment records from the relevant period was identified.  
To the extent that such records were available, they were 
obtained and associated with the veteran's claims file, but 
in any event, did not disclose the presence of any active 
malaria or relapses therefrom.  Moreover, the VA rating 
examiners who evaluated the veteran have essentially 
addressed the relevant rating criteria under the former 
standards.  The results obtained from those examinations, as 
discussed more fully above, failed to disclose any pathology 
which would serve to support the veteran's claim for a 
compensable initial evaluation under the former criteria.  
Accordingly, the Board concludes that the VA's failure to 
evaluate the veteran's claim under the former criteria has 
not resulted in any prejudice to the veteran's claim in that 
regard.  

The Board's decision in this case does not preclude it from 
consideration of the veteran's claim on an extraschedular 
basis.  The potential application of 38 C.F.R. § 3.321(b)(1) 
(2002) has been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has carefully 
considered the veteran's contentions in this case.  There has 
been no showing, however, that the service-connected malaria 
has caused marked interference with employment, has 
necessitated frequent (or any) periods of hospitalization 
following service, or otherwise render impracticable the 
application of the regular schedular standards.  Here, the 
Board notes that while the veteran's employment status is 
unclear at the present time, he has not been shown to have 
undergone any medical treatment for malaria following 
service.  The Board also recognizes that the veteran is 
unable to donate blood due to malaria, but such inability to 
donate blood, in and of itself, does not constitute a symptom 
of a disability for VA benefits purposes.  Further, the Board 
does not dispute the veteran's contentions in that regard, 
and notes that he did experience malaria in service with a 
possible relapse in 1970.  Even so, such complaints have been 
taken into consideration in the decision to assign the 
initial noncompensable evaluation for malaria on the basis of 
the symptomatology objectively manifested.  In other words, 
the Board finds that the regular schedular standards 
contemplate the symptomatology shown.  

The Board also finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher ratings for the veteran's 
malaria, to include spleen or liver damage under the proper 
diagnostic codes, if shown.  The Board has not found, 
however, the veteran's malaria to be of such degree of 
severity as to warrant assignment of an initial compensable 
evaluation under any diagnostic code on a schedular basis.  
Likewise then, referral for consideration of an 
extraschedular evaluation is not warranted here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

The initially assigned noncompensable evaluation for malaria 
is appropriate and entitlement to a compensable evaluation 
for malaria is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

